Douglas, J.,
dissenting. I must respectfully dissent from the holding of the majority. I do so because of my belief that the majority has been unduly restrictive in its interpretation of the requirements of a mandamus action pursuant to R.C. 149.43(C).
R.C. 149.43(C) states, in pertinent part, that: “* * * a person allegedly aggrieved [by a governmental unit failing to provide a requested public record] may commence a mandamus action to obtain a judgment that orders the governmental unit * * * responsible for the public record to [make the public record available for inspection.] * * *” This language is clear and unambiguous. Nowhere in this statute *380is the right to a writ of mandamus limited by the traditional mandamus requirement of a relator having no adequate remedy at law. I believe we do violence to the statute by limiting access to a writ of mandamus (and ultimately, to public records) in a way the legislature clearly did not intend.
I reiterate the position taken in my concurring and dissenting opinion to State, ex rel. Fox, v. Cuyahoga Cty. Hosp. System (1988), 39 Ohio St. 3d 108, 112, 529 N.E. 2d 443, 447. In that case, I stated my belief that the language of R.C. 149.43 meant that “* * * [a]n allegedly aggrieved party can still file a civil action in the common pleas court to compel compliance with R.C. 149.43 but now may also use mandamus as a vehicle to bring about compliance.” (Emphasis sic.) Id. at 113, 529 N.E. 2d at 448. I continue to believe that an allegedly aggrieved party may be entitled to a writ of mandamus even if a separate adequate remedy at law exists. Further, I doubt that a Crim. R. 16 discovery demand is, in any event, an “adequate remedy at law.”
This belief is not without foundation. In addition to the clear statutory language, this court, in Johnson v. United Enterprises, Inc. (1957), 166 Ohio St. 149, 1 O.O. 2d 402, 140 N.E. 2d 407, a case involving injunctive relief, held that while an injunction will not ordinarily issue if the person seeking the injunctive relief has an adequate remedy at law, the person seeking the injunction need not establish the lack of an adequate remedy where a statute specifically allows an injunction in response to certain circumstances. The same logic should apply in this case. R.C. 149.43 states that a mandamus action is an available remedy. As in Johnson, supra, it should be unnecessary for a relator to prove the lack of an adequate remedy at law before use of a statutorily granted remedy. As I stated in State, ex rel. Fox, supra, at 112-113, 529 N.E. 2d at 447, “* * * [t]he theory of any public disclosure law is not that an individual is benefited but that the public as a whole is the beneficiary of the government’s business being open to the public. * * *” Without question, this benefit to the public is best achieved by not unduly restricting the statutorily granted right to an action in mandamus. The majority seeks to limit this right in a manner I do not think wise. Accordingly, I must dissent.
Wright, J., concurs in the foregoing dissenting opinion.